UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant [X] Filed by a party other than the Registrant [] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a–6(e)(2)) [X]Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material under §240.14a–12 NORTH CENTRAL BANCSHARES, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required []Fee computed on table below per Exchange Act Rules 14a–6(i)(1) and 0–11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0–11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: []Fee paid previously with preliminary materials. []Check box if any part of the fee is offset as provided by Exchange Act Rule 0–11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: March 9, 2012 Dear Shareholders: You are cordially invited to attend the 2012 Annual Meeting of Shareholders (the “Annual Meeting”) of North Central Bancshares, Inc. (the “Company”), the holding company for First Federal Savings Bank of Iowa (the “Bank”), which will be held on April 27, 2012 at 10:00 a.m., Central Time, at Best Western Starlite Village, located at 1518 3rd Avenue Northwest, Fort Dodge, Iowa. The enclosed Notice of Annual Meeting of Shareholders and Proxy Statement describe the formal business to be transacted at the Annual Meeting.In addition, management will report on the operations and activities of the Company and there will be an opportunity for you to ask questions about the Company’s business. We are pleased to take advantage of the Securities and Exchange Commission rule allowing companies to furnish proxy materials to their shareholders over the Internet. On or about March 9, 2012, we began mailing a Notice of Internet Availability of Proxy Materials (the “Notice”) containing instructions on how to access our 2012 Proxy Statement and 2011 Annual Report and vote online or via telephone.The Notice also explains how you may request to receive a paper copy of the 2012 Proxy Statement and 2011 Annual Report, as well as a paper proxy card. The Board of Directors unanimously recommends that you vote “FOR” the director nominees named in Proposal 1 and “FOR” the other proposals included in the Proxy Statement. Whether or not you plan to attend the Annual Meeting, and regardless of the number of shares you own, your vote is important and we encourage you to vote promptly.You may vote your shares via a toll-free telephone number, over the Internet, or on a paper proxy card if you request one. Instructions regarding the three methods of voting are contained on the Notice and proxy card.Voting by proxy will not prevent you from voting in person at the Annual Meeting, but will assure that your vote is counted if you are unable to attend. On behalf of the Board of Directors and all of the employees of the Company and the Bank, I wish to thank you for your continued support. Sincerely, /s/ David M. Bradley David M. Bradley Chairman of the Board, President and Chief Executive Officer North Central Bancshares, Inc. 825 Central Avenue Fort Dodge, Iowa 50501 (515) 576-7531 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS Date: Friday, April 27, 2012 Time: 10:00 a.m., Central Time Place: Best Western Starlite Village 1518 3rd Avenue Northwest Fort Dodge, IA50501 At our 2012 Annual Meeting, we will ask you to: 1. Elect two candidates to serve as directors for a three-year period expiring at the 2015 Annual Meeting; 2. Ratify the appointment of McGladrey & Pullen, LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2012; 3. Approve the advisory resolution on the Company’s named executive officer compensation; and 4. Transact any other business as may properly come before the Annual Meeting. You may vote at the Annual Meeting and at any adjournment or postponement thereof if you were a common shareholder of the Company at the close of business on March 1, 2012, the record date. By Order of the Board of Directors, /s/ Corinna R. King Corinna R. King Secretary Fort Dodge, Iowa March 9, 2012 You are cordially invited to attend the Annual Meeting.It is important that your shares be represented regardless of the number of shares you own.The Board of Directors urges you to vote your shares promptly.You may vote your shares via a toll-free telephone number, over the Internet, or on a paper proxy card if you request one. Voting your shares via proxy will not prevent you from voting in person if you attend the Annual Meeting.If you are a shareholder whose shares are not registered in your own name, you will need additional documentation from your record holder to attend and to vote personally at the Annual Meeting.Examples of such documentation include a broker’s statement, letter or other document that will confirm your ownership of shares of the Company. North Central Bancshares, Inc. 825 Central Avenue Fort Dodge, Iowa 50501 (515) 576-7531 PROXY STATEMENT FOR THE 2 Information about this Proxy Statement We have furnished to the shareholders of North Central Bancshares, Inc. (the “Company”) this Proxy Statement and voting instructions because the Board of Directors of the Company is soliciting your proxy to vote at the Annual Meeting.You do not need to attend the Annual Meeting to vote your shares.You may simply vote as described on the Notice of Internet Availability of Proxy Materials we mailed to you and your votes will be cast for you at the Annual Meeting.This process is also described below in the section entitled “Voting Rights.” Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to be Held on April 27, 2012: On or about March 9, 2012, we began mailing a Notice of Internet Availability of Proxy Materials to all shareholders entitled to vote which contains instructions on how to access our 2012 Proxy Statement and 2011 Annual Report.Voting options for registered shareholders include: (1) voting online (by visiting www.envisionreports.com/FFFD and following the steps outlined on the secured website); (2) voting by telephone (by calling the toll-free number 1-800-652-8683 and following the instructions provided by the recorded message); (3) voting by mail (by requesting a printed copy of the proxy materials which include a proxy card, and following the instructions provided); and (4) voting in person (by attending the Annual Meeting on the date, time and location stated in the Notice of Annual Meeting of Shareholders above, and submitting a ballot pursuant to the instructions provided).You may request that a printed copy of the proxy materials be sent to you by writing to Corinna R. King, Corporate Secretary, at North Central Bancshares, Inc., 825 Central Avenue, Fort Dodge, Iowa 50501.You will not receive a printed copy of the proxy materials unless you request one in the manner set forth in the Notice.The proxy materials are all available on the Internet at the following websites: www.envisionreports.com/FFFD (for registered holders) and www.edocumentview.com/FFFD (for beneficial holders).In accordance with Securities and Exchange Commission (“SEC”) rules, the materials on the foregoing websites are searchable, readable and printable, and the websites do not use “cookies,” track user moves or gather any personal information. If you owned shares of the Company’s common stock at the close of business on March 1, 2012, the record date, you are entitled to vote at the Annual Meeting.On the record date, there were 1,357,073 shares of common stock issued and outstanding. 1 Quorum A quorum of shareholders is necessary to hold a valid meeting.Per the Company's bylaws, the presence, in person or by proxy, of at least a majority of the total number of outstanding shares eligible to vote will constitute a quorum. Voting Rights You are entitled to one vote at the Annual Meeting for each share of the Company’s common stock that you owned at the close of business on March 1, 2012.Our Articles of Incorporation provide restrictions on the voting of our common stock if you beneficially own more than 10% of our outstanding common stock. You may vote your shares at the Annual Meeting in person or by proxy.The Notice of Internet Availability of Proxy Materials provides instructions on how to access your proxy card, which contains instructions for registered shareholders on how to vote via the Internet (by visiting www.envisionreports.com/FFFD and following the steps outlined on the secured website) or by telephone (by calling the toll-free number 1-800-652-8683 and following the instructions provided by the recorded message). For those stockholders who specifically request to receive a paper proxy card, instructions for voting via the Internet or by telephone are also set forth on the proxy card. Those stockholders who specifically request to receive a paper proxy card and voting instructions by mail, and who elect to vote by mail, should sign and return the mailed proxy card in the prepaid and addressed envelope that was enclosed with the proxy materials, and your shares will be voted at the Annual Meeting in the manner you direct. In the event that you return a signed proxy card but do not specify how you want to vote your shares, your proxy will vote your shares FOR the election of the two nominees for director, FOR the ratification of the appointment of McGladrey & Pullen, LLP as the independent registered public accounting firm for 2012, and FOR the advisory resolution to approve the Company’s named executive officer compensation. If any other matters are properly presented, your proxy will vote the shares represented by all properly executed proxies on such matters as a majority of the Board of Directors determines.As of the date of this Proxy Statement, we know of no other matters that may be presented at the Annual Meeting, other than those discussed in this Proxy Statement. Vote Required · Proposal 1: Election of Directors.To be elected, a nominee for director must receive a plurality of the votes cast at the Annual Meeting. So, if you do not vote for a nominee, or you indicate “withhold authority” for any nominee on your proxy card, your vote will not count “for” or “against” the nominee.You may not vote your shares cumulatively for the election of the directors. · Proposal 2: Ratification of Appointment of Independent Registered Public Accounting Firm.The affirmative vote of the holders of a majority of the shares of common stock present in person or by proxy at the Annual Meeting and entitled to vote on this proposal is required to pass this proposal.If you “abstain” from voting on this proposal, it will have the same effect as if your vote was not cast with respect to this proposal. · Proposal 3: Advisory Resolution to Approve the Company’s Named Executive Officer Compensation. Votes on this proposal may be cast for or against the proposal, or stockholders may abstain from voting on the proposal.The proposal will be approved if the number of votes cast for approval of the proposal exceeds the number of vote’s cast against approval of the proposal.If you “abstain” from voting on this proposal, your abstention will not affect the outcome of this proposal.Since this is an advisory proposal, it will not be binding upon the Board.However, the Personnel and Compensation Committee will take into account the outcome of the vote when considering future named executive officer compensation arrangements. 2 Effect of Broker Non-Votes Under certain circumstances, including the election of directors and the advisory vote set forth in Proposal 3, banks and brokers are prohibited from exercising discretionary authority for beneficial owners who have not provided voting instructions to the broker. In these cases, and in cases where stockholders abstain from voting on a matter, those shares will be counted for the purpose of determining if a quorum is present, but will not be included as votes cast with respect to those matters. Whether a bank or broker has authority to vote its shares on uninstructed matters is determined by stock exchange rules. If your broker holds shares that you own in “street name,” the broker may not vote your shares on Proposal 1 without receiving instructions from you.The broker may vote your shares on Proposal 2 even if the broker does not receive instructions from you.Your broker will not be able to vote your shares on Proposal 3 without instructions from you.If your broker does not vote on one or more of the proposals, this will constitute a “broker non-vote.” A broker non-vote will not be counted as having voted in person or by proxy and will not be considered entitled to vote for the proposal and, thus, will have no effect on the outcome of the election of the directors, the ratification of the appointment of our independent registered public accounting firm, or Proposal 3. Confidential Voting Policy The Company maintains a policy of keeping shareholder votes confidential.The Company only allows its Inspector of Election to examine the voting materials.The Inspector of Election will not disclose your vote to management unless it is necessary to meet legal requirements.The Inspector of Election will, however, forward any written comments that you may have to management. Revoking Your Proxy You may revoke your proxy at any time before it is actually voted at the Annual Meeting by: · Filing with the Secretary of the Company a letter revoking the proxy; · Timely submitting another signed proxy with a later date; or · Attending the Annual Meeting and voting in person, provided you file a written revocation with the Secretary of the Company prior to voting. If your shares are not registered in your own name, you will need appropriate documentation from your record holder to vote personally at the Annual Meeting.Examples of such documentation include a broker’s statement, letter or other document that will confirm your ownership of shares of the Company’s common stock as of the record date. 3 Voting Procedures for Shares Held in 401(k) and Stock Ownership Plan If you are a participant in our 401(k) and Stock Ownership Plan and have Company common stock held in your account, you have the right to direct the voting of these shares through the plan’s trustee.If you have such rights, you will receive a separate mailing with instructions for exercising your rights to direct the voting of Company common stock held in your plan accounts.Please follow these instructions to direct the vote of Company common stock held in the 401(k) and Stock Ownership Plan. If some or all of the participants in the 401(k) and Stock Ownership Plan eligible to direct the vote of Company common stock have not directed or have not timely directed the plan trustee on how to vote, the trustee shall vote such shares in the same proportion as those shares of common stock for which the trustee has received proper direction for such matter. Solicitation of Proxies The Company will pay the costs of soliciting proxies from its shareholders.Directors, officers or employees of the Company and the First Federal Savings Bank of Iowa (the “Bank”) may solicit proxies by mail, telephone and other forms of communication, and will receive no additional compensation.We will reimburse banks, brokers, nominees and other fiduciaries for the expenses they incur in forwarding the proxy materials to you. Obtaining an Annual Report on Form 10-K While the Company’s 2011 Annual Report to Shareholders is available for review along with this Proxy Statement, additional information about the Company and the fiscal year ended December 31, 2011 will be included in the Annual Report on Form 10-K.If you would like a copy of our Annual Report on Form 10-K for the fiscal year ended December 31, 2011, which will be filed with the SEC, we will send you one (without exhibits) free of charge by first class mail upon receipt of such request.You may make a written or oral request for a copy of our Annual Report on Form 10-K by calling or writing to: Corinna R. King, Corporate Secretary North Central Bancshares, Inc. 825 Central Avenue Fort Dodge, Iowa 50501 (515) 453-9954 The complete Annual Report on Form 10-K will also be available when filed on the SEC’s website at www.sec.govor via the Bank’s website at www.firstfederaliowa.comunder “Investor Info.” The information set forth on our website should not be deemed filed with, and is not incorporated by reference into, this Proxy Statement or any of the Company’s other filings under the Securities Act of 1933, as amended, or the Exchange Act of 1934, as amended, except to the extent that the Company specifically so provides. 4 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT Principal Shareholders of the Company The following table shows certain information for persons who we know “beneficially owned” 5% or more of our common stock as of March 1, 2012.In general, beneficial ownership includes those shares over which a person has voting or investment power.In this Proxy Statement, “voting power” is the power to vote or direct the voting of shares, and “investment power” includes the power to dispose or direct the disposition of shares.Beneficial ownership also includes the number of shares that a person has the right to acquire within 60 days (such as through the exercise of stock options) after March 1, 2012. Title of Class Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class(1) Common Stock, par value $0.01 per share 401(k) and Stock Ownership Plan First Federal Savings Bank of Iowa 825 Central Avenue Fort Dodge, IA50501 % Common Stock, par value $0.01 per share FMR LLC Edward C. Johnson, III Fidelity Management & Research Company Fidelity Low-Priced Stock Fund 82 Devonshire Street Boston, MA02109 % Common Stock, par value $0.01 per share Thomson Horstmann & Bryant, Inc. 501 Merritt 7 Norwalk, CT06851 % Common Stock, par value $0.01 per share Dimensional Fund Advisors LP Palisades West, Building One 6300 Bee Cave Road Austin, TX 78746 % Common Stock, par value $0.01 per share Fi Financial Edge Fund, L.P. et al c/o PL Capital, 20 East Jefferson Avenue, Suite 22, Naperville, Illinois 60540 % Percentages with respect to each person or group of persons have been calculated based upon 1,357,073 shares of the Company’s common stock outstanding as of March 1, 2012. Based on a Schedule 13G/A filed with the SEC on February 8, 2012 by Delaware Charter Guarantee & Trust Company dba Principal Trust Company, as Trustee for the First Federal Savings Bank of Iowa 401(k) and Stock Ownership Plan (the “KSOP”).The KSOP is a tax qualified employee stock ownership plan under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).The securities reported include all shares held of record by the Trustee as trustee of the KSOP Trust.The terms of the KSOP Trust Agreement provide that, subject to the Trustee’s fiduciary responsibilities under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), the trustee will vote, tender or exchange shares of common stock allocated to participants’ accounts in accordance with instructions received from the participants.The trustee will vote allocated shares as to which no instructions are received in the same proportion as allocated shares with respect to which the Trustee receives instructions are voted.The Trustee, is subject to fiduciary duties under ERISA.The Trustee disclaims beneficial ownership of the shares of common stock that are the subject of the Schedule 13G/A filing. 5 Based on a Schedule 13G/A jointly filed with the SEC on February 14, 2011 by FMR LLC, Edward C. Johnson III, Fidelity Management & Research Company, and Fidelity Low-Priced Stock Fund.According to the Schedule 13G/A, Fidelity Management & Research Company ("Fidelity"), a wholly-owned subsidiary of FMR LLC and a registered investment adviser, is the beneficial owner of 134,461 shares or 9.949% of the Company’s outstanding common stock as investment adviser to Fidelity Low-Priced Stock Fund, an investment company registered under Section 8 of the Investment Company Act of 1940.Edward C. Johnson III, Chairman of FMR LLC, and FMR LLC, through its control of Fidelity, each has sole power to dispose of the 134,461 shares owned by the Fund. Members of the family of Edward C. Johnson III are the predominant owners, directly or through trusts, of Series B voting common shares of FMR LLC, representing 49% of the voting power of FMR LLC. Through their ownership of voting common shares and the execution of the shareholders' voting agreement, members of the Johnson family may be deemed, under the Investment Company Act of 1940, to form a controlling group with respect to FMR LLC.Neither FMR LLC nor Edward C. Johnson III has the sole power to vote or direct the voting of the shares owned directly by the Fund, which power resides with the Fund’s Boards of Trustees.Fidelity carries out the voting of the shares under written guidelines established by the Funds' Boards of Trustees. Based on a Schedule 13G/A filed with the SEC on February 1, 2012 by Thomson Horstmann & Bryant, Inc., an investment adviser. According to the Schedule 13G/A, Thomson Horstmann & Bryant, Inc. has sole voting power and sole dispositive power with respect to the shares reported above. Based on a Schedule 13G/A filed with the SEC on February 14, 2012 by Dimensional Fund Advisors, Inc. (“Dimensional”).According to the Schedule 13G/A, Dimensional is a registered investment adviser under Section 203 of the Investment Advisors Act of 1940 that furnishes investment advice to four investment companies registered under the Investment Company Act of 1940, and serves as investment manager to certain other commingled group trusts and separate accounts (such investment companies, trusts and accounts, collectively referred to as the “Funds”). In certain cases, subsidiaries of Dimensional may act as an adviser or sub-adviser to certain Funds. In its role as investment advisor, sub-adviser and/or manager, neither Dimensional nor its subsidiaries possess voting and/or investment power over the securities of the issuer that are owned by the Funds, however it may be deemed to be the beneficial owner of the shares of the Issuer held by the Funds. All securities of the Company reported by Dimensional in the Schedule 13G/A are owned by the Funds. Dimensional disclaims beneficial ownership of such securities. Based on a Schedule 13D/A filed with the SEC on May 17, 2011 by Financial Edge Fund, L.P., Financial Edge-Strategic Fund, L.P., PL Capital/Focused Fund, L.P., PL Capital, LLC, PL Capital Advisors, LLC, Goodbody/PL Capital, L.P., Goodbody/PL Capital, LLC, and John W. Palmer and Richard J. Lashley, individually and as Managing Members of these entities, jointly report beneficial ownership of certain shares of the Company’s common stock.According to the Schedule 13D/A, (a) Financial Edge Fund, L.P. has shared voting and shared dispositive power over 54,343 shares, (b)Financial Edge—Strategic Fund, L.P. has shared voting and shared dispositive power over 21,300 shares, (c) Goodbody/PL Capital, L.P. has shared voting and shared dispositive power over 19,000 shares, (d) PL Capital/Focused Fund, L.P. has shared voting and shared dispositive power over 18,396 shares, (e) PL Capital, LLC has shared voting and shared dispositive power over 94,039 shares, (f) PL Capital Advisors, LLC has shared voting and shared dispositive power over 113,039 shares, (g) Goodbody/PL Capital, LLC has shared voting and shared dispositive power over 19,000 shares, and (h) John W. Palmer and Richard J. Lashley, as Managing Members of these entities each have shared voting and shared dispositive power over 113,039 shares. 6 Security Ownership of Management The following table sets forth information with respect to the shares of our common stock beneficially owned by each current director and director nominee of the Company, by each named executive officer of the Company identified in the Summary Compensation Table included elsewhere in this Proxy Statement and all directors and executive officers of the Company or the Bank, as a group (without naming them) as of March 1, 2012.The percent of common stock outstanding for each person identified below was based on a total of 1,357,073 shares of our common stock as of March 1, 2012, plus shares of Company common stock that such person or group has the right to acquire within 60 days after March 1, 2012, by the exercise of stock options.Except as otherwise indicated, each person and each group shown in the table has sole voting and investment power with respect to the shares of Company common stock listed next to their name. Title of Class Name Title(1) Amount and Nature of Beneficial Ownership(2) Percent of Common Stock Outstanding Common Stock, par value $0.01 per share David M. Bradley Chairman and Chief Executive Officer of the Company and the Bank; President of the Company % Common Stock, par value $0.01 per share C. Thomas Chalstrom Director and Executive Vice President of the Company; President and Chief Operating Officer of the Bank % Common Stock, par value $0.01 per share Paul F. Bognanno Director % Common Stock, par value $0.01 per share Randall L. Minear Director * Common Stock, par value $0.01 per share Robert H. Singer, Jr. Director % Common Stock, par value $0.01 per share Thomas E. Stanberry Director * Common Stock, par value $0.01 per share Mark M. Thompson Director % Common Stock, par value $0.01 per share Thomas J. Hromatka Executive Vice President of the Bank * All directors (including director nominees) and executive officers as a group (11 persons) % 7 * Less than 1% of common stock outstanding. Unless indicated, titles are for both the Company and the Bank. See discussion above under “Principal Shareholders of the Company” for a definition of “beneficial ownership.”The figure shown for all directors and executive officers as a group includes all 181,798 shares held in the KSOP.Each of the members of the Board disclaims beneficial ownership of such shares other than any shares directly allocated to each member’s account in the KSOP and, accordingly, such shares (other than any shares directly allocated to each member’s account in the KSOP) are not attributed to the members of the Board individually. The figures shown include shares held pursuant to the First Federal Savings Bank of Iowa 401(k) and Stock Ownership Plan that have been allocated as of March 1, 2012, to all executive officers as a group. Includes 35,247 shares held in the KSOP, 203 shares held by Mr. Bradley’s spouse and child, and 4,646 shares held in Mr. Bradley’s individual retirement account.Also includes 6,000 shares which may be acquired upon the exercise of stock options within 60 days after March 1, 2012. Includes 11,611 shares held in the KSOP.Also includes 3,000 shares which may be acquired upon the exercise of stock options within 60 days after March 1, 2012. Includes 725 unvested shares of restricted stock over which Mr. Bognanno has sole voting power but no investment power.Also includes 7,000 shares which may be acquired upon the exercise of stock options within 60 days of March 1, 2012. Includes 725 unvested shares of restricted stock over which Mr. Minear has sole voting power but no investment power.Also includes 4,000 shares which may be acquired upon the exercise of stock options within 60 days after March 1, 2012. Includes 2,000 shares owned by Mr. Singer’s spouse.Also includes 725 unvested shares of restricted stock over which Mr. Singer has sole voting power but no investment power.Also includes 8,000 shares which may be acquired upon the exercise of stock options within 60 days after March 1, 2012. Includes 725 unvested shares of restricted stock over which Mr. Stanberry has sole voting power but no investment power. Includes 2,500 shares held in Mr. Thompson’s individual retirement account, 2,000 shares held in a limited partnership for which Mr. Thompson is the general partner, and 3,213 shares held in a limited partnership for which Mr. Thompson is a limited partner and the acting general partner under a power of attorney granted by the general partner.Includes 725 unvested shares of restricted stock over which Mr. Thompson has sole voting power but no investment power.Also includes 8,000 shares which may be acquired upon the exercise of stock options within 60 days after March 1, 2012. Includes 972 shares held in the KSOP. 8 PROPOSAL 1 ELECTION OF DIRECTORS General The Articles of Incorporation of the Company provide that the Board of Directors shall be divided into three classes, with each class to contain, as near as may be possible, one-third of the entire number of directors.The directors of each class serve for a term of three years, with one class elected each year.In all cases, directors serve until their successors are elected and qualified. The Nominating and Corporate Governance Committee has nominated two candidates for election as directors at the Annual Meeting, each to serve for a three year term ending in 2015.Each nominee has consented to being named in this Proxy Statement and to serve, if elected.However, if any nominee should become unable to serve, the proxies received in response to this solicitation that were voted in favor of such nominee will be voted for the election of such other person as shall be designated by the Board of Directors of the Company, unless the Board of Directors shall determine to further reduce the number of directors pursuant to the Bylaws of the Company.In any event, proxies cannot be voted for a greater number of persons than the two nominees named.The required vote for this proposal is that, to be elected, a nominee for director must receive a plurality of the votes cast. Nominees Term to Expire David M Bradley Robert H. Singer, Jr. The Board of Directors unanimously recommends a vote “FOR” all of the nominees for election as directors. DIRECTOR AND OFFICER BIOGRAPHICAL INFORMATION Information with Respect to Nominees and Continuing Directors The following table sets forth certain information with respect to each nominee for election as a director and each director whose term does not expire at the Annual Meeting (“Continuing Director”).There are no arrangements or understandings between the Company and any director or nominee pursuant to which such person was elected or nominated to be a director of the Company.For information with respect to security ownership of directors, see the discussion and table above regarding “Security Ownership of Certain Beneficial Owners and Management — Security Ownership of Management.” Name Age(1) End of Term Position Held with Company Director Since(2) Nominees David M. Bradley 59 Chairman of the Board, President and Chief Executive Officer Robert H. Singer, Jr. 63 Director Continuing Directors C. Thomas Chalstrom 47 Executive Vice President and Director Randall L. Minear 54 Director Thomas E. Stanberry 57 Director Mark M. Thompson 59 Director Paul F. Bognanno 62 Lead Director At December 31, 2011. Includes terms as directors of the Bank prior to the incorporation of the Company on December 5, 1995. 9 The principal occupation and business experience of each nominee for election as director and each Continuing Director is set forth below.Each position held by a director or executive officer has been held for at least the past five years unless stated otherwise. Nominees for Election as Directors David M. Bradley has served as President and Chief Executive Officer of the Company since its inception in December 1995 except for the four month period from July 1, 2007 to October 31, 2007.His relationship with the Bank has spanned almost three decades, as he has been employed by the Bank since 1982 and has served as its Chief Executive Officer since 1992 except for the four month period from July 1, 2007 to October 31, 2007.He has served as the Chairman of the Board of the Company and Bank since 1997. Mr. Bradley joined the Bank as Chief Financial Officer in 1982.He became President of the Bank in 1990 and served in that role until 2004.Prior to Mr. Bradley’s employment with the Bank, he was a Certified Public Accountant in a public accounting firm for five years. The Board of Directors believes that Mr. Bradley’s far-ranging depth of experience in the banking industry and at the Bank and the Company, as well as his strong financial analysis and organizational skills, make him an excellent candidate as Chairman, President and Chief Executive Officer of the Company, and Chairman and Chief Executive Officer of the Bank.Mr. Bradley’s extensive knowledge of the industry and strong leadership skills provide the Company and Bank with invaluable leadership, insight and guidance into the business and regulatory requirements of today’s banking environment. Robert H. Singer, Jr. is a Supervisor for Webster County, Iowa.Mr. Singer is serving a four-year term expiring December 2012. He was Executive Director of the Fort Dodge Chamber of Commerce from 2002 to June 2007 and served as Interim Director of the Fort Dodge Chamber of Commerce from June 2007 to April 2008.Mr. Singer possesses over 30 years of experience in the property and casualty insurance business, and received the advanced degree designation of Chartered Property Casualty Underwriter in 2000.Mr. Singer’s areas of expertise include marketing, public relations, financial statement analysis and loan application evaluations and loan reviews. The Board of Directors believes that Mr. Singer is an excellent candidate as a Director of the Company given Mr. Singer’s extensive business experience in the communities in which the Bank operates, including his current position as County Supervisor, where his job functions include reviewing and decision-making with respect to a $27 million annual budget.Such community and leadership experience enables Mr. Singer to contribute a unique perspective to Board discussions and makes him a valued member of the Board. Continuing Directors C. Thomas Chalstrom has served as the Chief Operating Officer of the Bank since 1998 and as President of the Bank since 2004.He was Executive Vice President of the Bank from 1994 until 2004, and has been employed with the Bank since 1985.He has served as an Executive Vice President of the Company since 1994. The Board of Directors values Mr. Chalstrom’s extensive experience in the banking industry and at the Company and Bank, particularly with respect to his retail lending and operations expertise, which enables him to bring an industry perspective to Board discussions.His current leadership positions at the Company and Bank also allow him to add value to Board discussions with a management’s perspective. 10 Randall L. Minear has served as the President of Terrus Real Estate Group, located in Des Moines, Iowa since 2000.He formerly served as the Director of Corporate Real Estate for The Principal Financial Group and as President of Principal Real Estate Services, a subsidiary of The Principal Financial Group. The Board of Directors believes that Mr. Minear’s 30 years of experience in commercial real estate lending, equity investments and property services makes him an excellent candidate as a Director of the Company. In particular, the Board values Mr. Minear’s skills and experience with respect to investment underwriting and structuring; development; problem loans and foreclosure; and valuation and financial analysis. Thomas E. Stanberry serves as a shareholder in the law firm of Davis, Brown, Koehn, Shors and Roberts, P.C. in Des Moines, Iowa where his practice focus is on financial institutions, public finance and securities. Prior to joining the Davis Brown law firm, he was the Chairman, President and CEO of West Bancorporation, Inc. and Chairman and CEO of West Bank, West Des Moines, Iowa from March 2003 to July 2009.In his executive and director roles at West Bank and West Bancorporation, Inc., Mr. Stanberry’s responsibilities included aspects of, among others, business development and risk management, including with respect to the bank’s bond portfolio for income generation, liquidity and credit risk, and working with the chief financial officer, controller, internal auditors and independent auditors to understand and fulfill the bank’s compliance responsibilities under the Sarbanes-Oxley Act of 2002. Mr. Stanberry has served on the boards of West Bank and West Bancorporation, which has allowed him to gain a strong understanding of a director’s role in corporate governance matters for a bank and public company. The Board values Mr. Stanberry’s depth of experience in the financial services industry from both the legal and management perspectives, which makes him an invaluable member of the Board. Mark M. Thompson has been an owner of Thompson & Eich CPAs (formerly known as Mark Thompson CPA, P.C.) in Fort Dodge, Iowa since 1984 and has been a Certified Public Accountant since 1978. Mr. Thompson currently serves on the Board’s audit committee and has been designated by the Board as an “audit committee financial expert,” as that term is defined by SEC regulations.Mr. Thompson’s specific experience and qualifications that make him well-suited for the Board include his financial and accounting expertise gained through his 32 years of experience as a practicing Certified Public Accountant working on auditing, accounting and income tax matters, and his longstanding working knowledge of the Company’s and Bank’s operations as a director of the Company since 1999.Such attributes and skills, among others, of Mr. Thompson make him an invaluable member of the Board. Paul F. Bognanno is currently retired. He most recently served as President and CEO for Mortgage Electronic Registration Systems, Inc. (MERS) from January 2011 to May 2011.In particular, Mr. Bognanno has 37 years of experience in the mortgage, banking and mortgage insurance industries, gained through senior level jobs in four publicly traded companies and/or subsidiaries in these industries: 1) President and CEO, Principal Residential Mortgage, Inc. 2) Senior VP, Principal Life Insurance Company, 3) Chairman, Principal Bank, 4) President and CEO, First Federal Savings Bank of Iowa, 4) Chairman, Radian Guaranty, Inc., and 5) President and CEO, MERSCORP, Inc.He served as Chairman of Radian Guaranty (NYSE: RDN) from November 2008 to December 2010.Mr. Bognanno also served as Vice Chairman of Radian Guaranty from November 2007 to November 2008. 11 Mr. Bognanno served as Senior Executive Vice President of the Company from February 1, 2007 to July 1, 2007 and as President and Chief Executive Officer of the Company and the Bank from July 1, 2007 until October 31, 2007. Mr. Bognanno was retired from 2006 to July 2007.He served as the President and Chief Executive Officer of Principal Residential Mortgage, a wholly-owned subsidiary of The Principal Financial Group, from 1993 to 2004.Mr. Bognanno served as Chairman of Principal Bank from 2000 to 2003. Mr. Bognanno continues to serve as Lead Director for the Board.Mr. Bognanno’s extensive management experience, including at the Company and the Bank, in the mortgage, banking and mortgage insurance industries, which the Board views as invaluable attributes that allow Mr. Bognanno to effectively serve on, and contribute to, the Board. Information with Respect to Officers Who Are Not Directors or Nominees The following individuals are current executive officers of the Company and/or the Bank who are not Continuing Directors or director nominees and hold the offices set forth below opposite their names. Name Positions Held with the Company or the Bank Jane M. Funk (1) Chief Financial Officer and Treasurer Thomas J. Hromatka (2) Executive Vice President Bradley D. Boerner (3) Senior Vice President Russell J. Ruhland (4) Senior Vice President Ms. Funk is the Chief Financial Officer and Treasurer of the Company and Bank. Mr. Hromatka is an Executive Vice President of the Bank and does not hold a position with the Company. Mr. Boerner is a Senior Vice President of the Bank and does not hold a position with the Company. Mr. Ruhland is a Senior Vice President of the Bank and does not hold a position with the Company. The executive officers of the Company and the Bank are elected annually and hold office until their respective successors have been elected and qualified, or until death, resignation, or removal. Biographical information of the executive officers of the Company and the Bank who are not Continuing Directors or director nominees is set forth below. Jane M. Funk, age 43, was appointed Chief Financial Officer and Treasurer of the Company and Bank effective April 1, 2010.Ms. Funk is a Certified Public Accountant.Ms. Funk began her career with McGladrey & Pullen, LLP in Des Moines, Iowa in 1991 and most recently served as an Audit Director as well as a Director in the firm’s National Professional Standards Group specializing in Financial Institution Services. Thomas J. Hromatka, age 55, was appointed Executive Vice President of the Bank in October 2009.Mr. Hromatka is responsible for administering and coordinating the activities of the Commercial Banking, Retail Banking and Marketing divisions.He was Senior Vice President of the Bank from December 2008 to October 2009.Prior to joining the Bank, Mr. Hromatka was President of VisionBank, headquartered in West Des Moines, Iowa. Bradley D. Boerner, age 40, was appointed Senior Vice President of the Bank in November 2009.Mr. Boerner serves as the Bank’s Credit Administration Manager and is responsible for the bank’s credit standards, policy and special asset administration. 12 He directs the bank’s commercial loan underwriting department and personnel.Prior to joining the Bank, Mr. Boerner served as Senior Credit Officer of Liberty Bank from 2005 to 2009. Russell J. Ruhland, age 45, was appointed Senior Vice President of the Bank in October 2009.Mr. Ruhland serves as the Bank’s Operations Manager and is responsible for the checking, savings, and other deposit related functions of the Bank.Mr. Ruhland also serves as the Compliance and Security Officer of the Bank.He served as Vice President of the Bank when he started in October 2002 through October 2009. 13 BOARD OF DIRECTORS AND MANAGEMENT Board of Directors Independence The Board of Directors uses The NASDAQ Stock Market’s definition of “independence” (including the more stringent requirements for audit committee members) to determine the independence of its directors.Annually, the Board of Directors reviews the relationships that each director has with the Company and its affiliates as well as the criteria and standards for determining independence. Upon review, the Board of Directors affirmatively determines which directors are considered independent. The Board of Directors has determined that each person who served as a director during fiscal year 2011 except for Mr. Bradley and Mr. Chalstrom qualified as an “independent” director under The NASDAQ Stock Market’s rules during each director’s term of service for 2011.Accordingly, the Board of Directors is comprised of a majority of directors who qualify as independent directors according to NASDAQ Stock Market listing standards. In making determinations regarding director independence, the Board of Directors considers the corporate governance standards for independence set forth in The NASDAQ Stock Market Listing Rules and all relevant facts and circumstances related to the director, including any transactions between the Company or Bank and the director or a related interest of the director, including the following: · whether the director has accepted, or has a family member who has accepted, any compensation from the Company or Bank in excess of $120,000 within the preceding three years; and · whether the director is, or has a family member who is, a partner in, or a controlling shareholder or an executive officer of, any organization to which the Company or Bank made, or from which Company or Bank received, payments for property or services in the current or any of the past three fiscal years that exceed 5% of the Company’s or Bank’s consolidated gross revenues for that year, or $200,000, whichever is more. Based upon the term “Independent Director” as defined by NASDAQ Stock Market listing standards, the Board of Directors has determined that the following directors and director nominees are independent:Robert H. Singer, Jr., Mark M. Thompson, Randall L. Minear, Thomas E. Stanberry, and Paul F. Bognanno. Consideration of Director Candidates The Nominating and Corporate Governance Committee is responsible for identifying qualified individuals to become members of our Board of Directors.It is the policy of the committee to select individuals as director nominees with the goal of creating a balance of knowledge, experience and interest on the Board.The committee evaluates candidates for their character, judgment, business experience and acumen.The committee believes that, at a minimum, a director candidate must possess personal and professional integrity, sound judgment and forthrightness. A director candidate must also have sufficient time and energy to devote to the affairs of the Company, and be free from conflicts of interest with the Company. The Committee also considers the following criteria when reviewing a director candidate: · Whether the director candidate has the financial acumen or other professional, educational or business experience relevant to an understanding of the Company’s and the Bank’s business; 14 · The extent of the director candidate’s educational, business, non-profit or professional acumen and experience; · Whether the director candidate helps the Board to achieve a mix of members that represents a diversity of background, perspective and experience; · Whether the director candidate meets the independence requirements of the listing standards of the NASDAQ Stock Market; and · Whether the director candidate possesses the ability to work as part of a team in an environment of trust. The committee does not assign specific weights to particular criteria and no particular criterion is necessarily applicable to all prospective director candidates. For a discussion of the specific backgrounds and qualifications of our current directors and director nominees, see discussion above regarding “Information with Respect to Nominees and Continuing Directors,” which immediately follows “Proposal 1 – Election of Directors.”The Company does not pay a fee to any third party to identify or evaluate director candidates. 15 Leadership Structure of the Board In accordance with the Company’s Bylaws, the Board of Directors elects our Chief Executive Officer and our Chairman, and each of these positions may be held by the same person or may be held by two persons.Currently, David M. Bradley serves as the Chairman, President and Chief Executive Officer of the Company, and Chairman and Chief Executive Officer of the Bank.The Board of Directors believes that combining the roles of Chairman and Chief Executive Officer at the Company fosters clear accountability, effective decision-making, and alignment on corporate strategy and provides an effective leadership model for the Company. Mr. Bognanno will continue to serve as lead independent director.The lead independent director shall have the power and authority to coordinate the activities of the independent directors of the Board and serve as liaison between the Company’s Chief Executive Officer, senior management of the Company and the independent directors, and shall have such other powers and authority as may be assigned to such office by the Board from time to time.The Board of Directors believes that the current structure of the Board of Directors is appropriate to effectively manage the affairs of the Company and the best interests of the Company’s stockholders. Board’s Role in Risk Oversight The Board of Directors is actively involved in oversight of risks that could affect the Company and the Bank. This oversight is conducted primarily through committees of the Board, as disclosed in the descriptions of each of the committees below, but the full Board fulfills its leadership function through its retained responsibility for general oversight of risks. The Board satisfies this responsibility through full reports by each committee chair regarding the committee’s considerations and actions, as well as through regular reports directly from officers responsible for oversight of particular risks within the Company and the Bank. Board and Committee Meetings The Company’s Board of Directors held twelve regular meetings, one annual meeting, and one reorganizational meeting during 2011.During 2011, all directors of the Company attended at least 75% of the total meetings held during the period of their service on the Board of Directors and committees thereof.The Board of Directors maintains certain committees, the nature and composition of which are described below. Personnel and Compensation Committee.The Personnel and Compensation Committee meets periodically to review the performance of, and to make recommendations to, the Board regarding the compensation of the Company’s executive officers and directors.The Personnel and Compensation Committee generally does not delegate its authority for this function.The executive officers who also serve on the Company’s Board and participate in the Personnel and Compensation Committee’s compensation-setting process are Mr. Bradley, the Company’s President and Chief Executive Officer, and Mr. Chalstrom, the Company’s Executive Vice President.Mr. Bradley acts as Secretary to the Personnel and Compensation Committee.Executive officer participation is meant to provide the Personnel and Compensation Committee with input regarding the Company’s compensation philosophy, process and decisions.In addition to providing factual information such as Company-wide performance on relevant measures, these executives articulate management’s views regarding current compensation programs and processes, recommend relevant performance measures to be used for future awards, and otherwise supply information to assist the Personnel and Compensation Committee. 16 The Chief Executive Officer also provides information about individual performance assessments for the other named executive officers, and expresses his view on the appropriate levels of compensation for the other named executive officers for the ensuing year.Mr. Bradley and Mr. Chalstrom participate in committee discussions purely in an informational and advisory capacity, and have no vote in the committee’s decision-making process. In 2011, the Personnel and Compensation Committee of the Company was comprised of Directors Singer (Chair), Minear, and Stanberry.The Personnel and Compensation Committee met three times during the year ended December 31, 2011.All members of the Personnel and Compensation Committee are independent directors as defined in The NASDAQ Stock Market listing standards.The Board of Directors has not adopted a written charter for the Personnel and Compensation Committee. Compensation Consultant.The Personnel and Compensation Committee recognizes that it is essential to receive objective advice from an outside compensation consultant and thus, has engaged the services of Meyer Chatfield Compensation Advisors (“MCCA”), an independent compensation consulting firm strictly devoted to the community banking industry.MCCA was engaged by the Compensation Committee and does not take direction from the executives of the Company, unless specifically advised to do so at the direction of the Compensation Committee. MCCA provides the Personnel and Compensation Committee with information and analysis regarding the Company’s benefit plans and compensation arrangements of the Company’s executives, officers and employees and comparable information with respect to the Company’s peer group. The Personnel and Compensation Committee determines whether MCCA’s advice is objective and free from the influence of management. The Personnel and Compensation Committee also closely examines the safeguards and steps taken by MCCA to ensure that its executive compensation consulting services are objective. The Personnel and Compensation Committee takes into consideration that: · The Personnel and Compensation Committee directly hired and has the authority to terminate MCCA’s engagement; · The Personnel and Compensation Committee solely determined the terms and conditions of MCCA’s engagement, including the fees charged; · MCCA is engaged by and reports directly to the Personnel and Compensation Committee; · MCCA has direct access to members of the Personnel and Compensation Committee during and between meetings; and · Interactions between MCCA and management of the Company generally are limited to discussions on behalf of the Personnel and Compensation Committee and information presented to the Personnel and Compensation Committee for approval. During 2011, MCCA was engaged by the Personnel and Compensation Committee to perform a risk assessment regarding the Company’s compensation practices relating to the Company’s participation in the U.S. Treasury Department’s Troubled Asset Relief Program Capital Purchase Program (“TARP-CPP”) and a compensation survey relating to TARP-CPP.As noted below, the Company is no longer a participant in TARP-CPP.See the discussion below under “Executive Compensation—Termination of Restrictions Under the Troubled Asset Relief Program—Capital Purchase Program Matters” for more information. 17 Nominating and Corporate Governance Committee.The Nominating and Corporate Governance Committee formulates our corporate governance guidelines and determines the qualification and independence of directors and committee members.The committee is responsible for nominating persons for election to the Board of Directors and also reviews whether shareholder nominations (if any) comply with the notice procedures set forth in the Company’s Bylaws.The Board of Directors has adopted a written charter for the Nominating and Corporate Governance Committee, a copy of which is attached as Appendix A to this Proxy Statement. The Company does not maintain a separate website from that of the Bank and therefore, the charter for the Company’s Nominating and Corporate Governance Committee is not available by website. In 2011, the Nominating and Corporate Governance Committee was comprised of Directors Minear (Chair), Singer, and Stanberry until April 22, 2011 and Directors Bognanno (Chair), Minear, and Stanberry beginning April 22, 2011.The Nominating and Corporate Governance Committee met three times during the year ended December 31, 2011.All members of the Nominating and Corporate Governance Committee are independent directors as defined in The NASDAQ Stock Market listing standards. In assessing nominees for the Board, the Nominating and Corporate Governance Committee, in its judgment, considers a variety of relevant factors, including the current composition of the Board, the need for specific functional expertise and the evaluations of other prospective nominees. In addition, in evaluating prospective nominees, the Nominating and Corporate Governance Committee also takes into consideration the diversity of the nominees, including cultural, geographic, gender and ethnic diversity, as well as differences of viewpoint, skills, education, and professional experience. The Nominating and Corporate Governance Committee does not have a formal policy with respect to diversity; however, the Board and Committee believe it is essential that Board members represent diverse viewpoints. In considering candidates for the Board, the Nominating and Corporate Governance Committee considers the entirety of each candidate’s credentials in the context of these standards. It is the policy of the Nominating and Corporate Governance Committee to consider director candidates recommended by shareholders in accordance with the procedures set forth in the Company’s Bylaws.Pursuant to Article II, Section 11 of the Company’s Bylaws, any shareholder of record of the Company entitled to vote for the election of directors at such meeting who provides timely notice in writing to the Secretary of the Company may recommend or nominate a director candidate for consideration by the committee.To be timely, a shareholder’s notice must be delivered to or received by the Secretary not later than the following dates:(i) with respect to an election of directors to be held at an annual meeting of shareholders, sixty (60) days in advance of such meeting if such meeting is to be held on a day which is within thirty (30) days preceding the anniversary of the previous year’s annual meeting, or ninety (90) days in advance of such meeting if such meeting is to be held on or after the anniversary of the previous year’s annual meeting; and (ii) with respect to an election to be held at an annual meeting of shareholders held at a time other than within the time periods set forth in the immediately preceding clause (i), or at a special meeting of shareholders for the election of directors, the close of business on the tenth (10th) day following the date on which notice of such meeting is first given to shareholders.The shareholder’s notice to the Secretary must set forth certain information regarding the proposed nominee and the shareholder making such nomination.If a nomination is not properly brought before the meeting in accordance with the Company’s Bylaws, the Chairman of the meeting may determine that the nomination was not properly brought before the meeting and shall not be considered.Shareholder nominees are analyzed by the Nominating and Corporate Governance Committee in the same manner as nominees who are identified by the committee.For additional information about the Company’s director nomination requirements, please see the Company’s Bylaws. 18 David M. Bradley and Robert H. Singer, Jr. were each nominated by the non-management, independent directors who comprise the Nominating and Corporate Governance Committee.As of the date of this Proxy Statement, the Nominating and Corporate Governance Committee had not received any shareholder recommendations for nominees in connection with the 2012 Annual Meeting. Audit Committee.In 2011, the Audit Committee was comprised of Directors Thompson (Chair), Singer, Stanberry, and Bognanno.The Audit Committee oversees and monitors our financial reporting process and internal control system, reviews and evaluates the audit performed by our outside auditors and reports any substantive issues found during the audit to the Board.The Audit Committee is directly responsible for the appointment, compensation and oversight of the work of our independent auditors.The committee also reviews and approves all transactions with affiliated parties.The Board of Directors of the Company has adopted a written charter for the Audit Committee, a copy of the most current version of which is attached as Appendix B to this Proxy Statement.The Company does not maintain a separate website from that of the Bank and therefore, the charter for the Company’s Audit Committee is not available by website. All members of the Audit Committee are independent directors as defined in The NASDAQ Stock Market listing standards, and meet the enhanced independence standards applicable to audit committee members.The Board of Directors has determined that Director Thompson qualifies as an “Audit Committee Financial Expert” as that term is defined by applicable SEC rules, and accordingly, has designated him as such.The committee met fivetimes in the 2011 fiscal year. Shareholder Communications with our Board of Directors Shareholders may contact the Company’s Board of Directors by contacting Corinna R. King, Corporate Secretary, at North Central Bancshares, Inc., 825 Central Avenue, Fort Dodge, Iowa 50501 or at (515) 453-9954.All comments will be forwarded directly to the Board of Directors. All directors and nominees are expected to attend Annual Meetings.At the 2011 Annual Meeting, all members of the Board of Directors were in attendance. 19 AUDIT COMMITTEE REPORT North Central Bancshares, Inc. Audit Committee Report The following Audit Committee Report is provided in accordance with the rules and regulations of the SEC.Pursuant to such rules and regulations, this report shall not be deemed “soliciting materials,” filed with the SEC, subject to Regulation 14A or 14C of the SEC or subject to the liabilities of section 18 of the Securities Exchange Act of 1934, as amended. The Company’s Audit Committee has reviewed and discussed the audited financial statements of the Company for the fiscal year ended December 31, 2011 with management and McGladrey & Pullen, LLP, the Company’s independent registered public accounting firm.The Company’s Audit Committee has discussed with McGladrey & Pullen, LLP the matters required by Statement on Auditing Standards No. 61 (Communication with Audit Committee), as amended, as adopted by the Public Company Accounting Oversight Board in Rule 3200T, other standards of the Public Company Accounting Oversight Board, rules of the SEC, and other applicable regulations. The Company’s Audit Committee has also received the written disclosures and the letter from McGladrey & Pullen, LLP required by Independence Standards Board Standard No. 1 (Independence Discussions with Audit Committees) regarding McGladrey & Pullen, LLP’s communications with the Audit Committee concerning independence, and has discussed the independence of McGladrey & Pullen, LLP and considered whether the provision of non-audit services by McGladrey & Pullen, LLP or by its affiliate RSM McGladrey, Inc. is compatible with maintaining the independent registered public accounting firm’s independence. Based on the review and the discussions noted above, the Company’s Audit Committee recommended to the Board of Directors that the Company’s audited consolidated financial statements be included in its Annual Report on Form 10-K for the fiscal year ended December 31, 2011 and filed with the SEC. Audit Committee of North Central Bancshares, Inc. Mark M. Thompson (Chairman) Robert H. Singer, Jr. Thomas E. Stanberry Paul F. Bognanno 20 Principal Accountant Fees and Services Pursuant to its charter, the Audit Committee is responsible for appointing the Company’s independent registered public accounting firm. For fiscal years 2011 and 2010, the Audit Committee appointed McGladrey & Pullen, LLP to serve in this capacity. The Audit Committee has appointed McGladrey & Pullen, LLP to serve as the Company’s independent registered public accounting firm for fiscal year 2012. The Company is seeking the ratification of this appointment by its stockholders.Representatives of McGladrey & Pullen, LLP are expected to be present at the Annual Meeting to answer questions concerning the financial statements and to make a statement at the meeting if they so desire. The following table presents fees for professional services rendered by McGladrey & Pullen, LLP for the audit of the Company’s financial statements for the years ended December 31, 2011 and 2010 and fees for other services rendered by McGladrey & Pullen, LLP or its affiliate RSM McGladrey, Inc. during those periods.Effective December 1, 2011, McGladrey & Pullen, LLP acquired RSM McGladrey, Inc. Audit Fees(1) Audit-Related Fees(2) Tax Fees(3) All Other Fees Total $ $ $ $
